The opinion of the court was delivered,
by Agnew, J.
The entire tract surveyed in the name of William Wilson lay in Centre county until the erection of Clearfield county in the year 1804, when about 80 or 90 acres were cut off by the county line. This part was sold for taxes in Clearfield county in the years 1854, 1860 and 1864, and deeds were made by the treasurer, under which the defendants claim title. The plaintiff, in order to avoid these sales, offered to show the assessment and payment of taxes for the entire tract in the county of Centre down to the bringing of this suit. The rejection of this offer is the principal error complained of. It is contended that the chief part of the land being in Centre county, the plaintiff was justified in returning and paying taxes fór the whole tract in that county. It is not pretended that there was an arrangement between the commissioners of these counties for the assessment and taxation of border lands by entire tracts. The question is therefore simply one of jurisdiction, and the proposition of the plaintiff really was, that Clearfield county had no jurisdiction to assess and tax this land. We know of no law for the taxation of unseated border lands by entireties in adjoining counties, and certainly there is no such general custom having the force of law. Each county in the Commonwealth has assumed, under the tax laws, to assess and tax all the lands found within its own boundaries. It required an Act of Assembly to cause seated lands to be assessed in the township in which the mansion-house is situate, where the land is divided by a township line: Act 11th July 1842, § 59, Pamph. L. 331. But the plaintiff in error refers to *263the case of Ellis v. Hall, 7 Harris 292, as containing a principle which should govern this case. It was there held that the character of a tract as seated was not changed by the running of a new county line which threw a portion of the woodland into the new county, and that the woodland thus cut off could not be assessed as unseated. A tract of land, it was said, is a term well understood, and a law to create a new county cannot be construed to effect a different purpose, and therefore will not change the character of the land for the purpose of taxation. But it was not decided, and not even said in that case, that the entire tract must continue to be assessed in the old county. The rights of the owner of the land will not be affected by the running of the new county line, and his land converted into separate tracts, one seated and the other unseated. But certainly each county may assess and tax so much of his land as lies within its own boundary, but in that case as seated land. It is the duty of the assessor, finding land lying partly in his own and partly in another county, to ascertain its true character before he assesses it. In the present case there was no evidence showing that the land was seated, and consequently the several parts of it would be assessed as unseated. We see no error in the rejection of the offer.
Neither the 1st nor the 2d error has been assigned in conformity to rule, and we need not to have noticed the 1st: Burkholder v. Stahl, 8 P. F. Smith 375. But as it contained the vital point of the case we have discussed it. We discover no injurious error in the 3d and 4th assignments. The error of the court in mistaking the treasurer’s hook for the commissioners’ of 1852 was harmless ; for there is quite enough in the sales of 1860 and 1864 to support the defendant’s title.
The judgment is therefore affirmed.